UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6692


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ARTHUR EDWARD WILLIAMSON, JR., a/k/a Fast Eddie,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:02-cr-00324-HMH-1; 8:15-cv-01094-HMH)


Submitted:   October 28, 2015             Decided:   November 5, 2015


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur Edward Williamson, Jr., Appellant Pro Se. Alan Lance
Crick, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Arthur    Williamson,      Jr.,     seeks      to    appeal        the   district

court’s orders dismissing as successive his 28 U.S.C. § 2255

(2012) motion and denying his motion to reconsider under Fed. R.

Civ. P. 59(e).         The orders are not appealable unless a circuit

justice    or    judge   issues   a   certificate          of    appealability.       28

U.S.C. § 2253(c)(1)(B) (2012).                 A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating        that   reasonable      jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El    v.   Cockrell,        537 U.S. 322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Williamson has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability and dismiss the appeal.                           We

dispense    with       oral   argument         because     the    facts     and    legal



                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3